image_21.jpg [image_21.jpg]        
image_11.jpg [image_11.jpg]


Effective September 30, 2020


DENTSPLY SIRONA Inc.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
Purpose
DENTSPLY SIRONA Inc. (the “Company") believes that the granting of compensation
to its members of the Board of Directors (the “Board,” and members of the Board,
“Directors”) represents a powerful tool to attract, retain and reward Directors
of the Company. This Director Compensation Policy (the “Policy”) is intended to
formalize the Company’s policy regarding grants of equity and cash compensation
to its non-employee Directors. This Policy does not apply to Directors who serve
as employees of the Company; such Directors do not receive any additional
compensation for their service on the Board.
Administration
1. The Human Resources Committee of the Board shall evaluate Director
compensation in accordance with its charter and may request the input of the
Company’s management and an independent compensation consultant of its choosing
on the status of compensation of Directors. The Human Resources Committee shall
review the Policy and shall make recommendations to the Board for potential
amendments.
2. The Board shall approve the Policy and shall have the authority to construe
and interpret the Policy, prescribe, amend and rescind rules relating to the
Policy’s administration and take any other actions necessary or desirable for
the administration of the Policy. The Board may correct any defect or supply any
omission or reconcile any inconsistency or ambiguity in the Policy. The
decisions of the Board are final and binding on all persons.
Cash Annual Retainer
3. The Company shall pay to Directors annual retainers in cash as follows:

All Directors$100,000
Non-Executive Chairman of the Board (the “Chairman”), if any
$75,000 (in addition to cash annual retainer payable to all Directors)Lead
Director, if any$30,000 (in addition to cash annual retainer payable to all
Directors)Audit and Finance Committee Chair$25,000 (in addition to cash annual
retainer payable to all Directors)Human Resources Committee Chair$20,000 (in
addition to cash annual retainer payable to all Directors)Corporate Governance
and Nominating Committee Chair$15,000 (in addition to cash annual retainer
payable to all Directors)Science and Technology Committee Chair$15,000 (in
addition to cash annual retainer payable to all Directors)Executive Committee
ChairNo additional compensation



Other Directors serving as members of a committee will receive no additional
compensation for being a committee member.


4. One quarter of the respective cash annual retainers are payable in advance of
each calendar quarter.
Long-Term Incentive Awards
5. On the second trading day after each annual meeting of stockholders of the
Company, after any stockholder votes are taken on such date, each Director who
is to continue to serve as a director is



--------------------------------------------------------------------------------

image_21.jpg [image_21.jpg]        
image_11.jpg [image_11.jpg]






automatically granted, without further action of the Board, an award consisting
of a grant of restricted stock units valued at $200,000 (a “Director Annual
Award”).
6. On the second trading day after each annual meeting of stockholders of the
Company, after any stockholder votes are taken on such date, the Director who
will serve as Non-Executive Chairman of the Board is automatically granted,
without further action of the Board, an award consisting of a grant of
restricted stock units valued at $100,000, in addition to the Director Annual
Award noted above (the “Chairman Annual Award”; the Chairman Annual Award
collectively with the Director Annual Award, the “Annual Awards”). In the event
a Chairman is appointed between meetings of stockholders, a prorated grant is
automatically made in accordance with provisions of Section 11.
7. The value of one restricted stock unit granted pursuant to this Policy equals
the fair market value of the Company’s common stock, which is the closing stock
price.
8. All Annual Awards vest on the earliest of (1) the date of the next Annual
Meeting of Stockholders; (2) the date that is one year from the date of the
grant, and (3) the date that a Director attains the age of mandatory retirement
pursuant to the Company’s Corporate Governance Guidelines/Policies. Annual
Awards granted in the form of stock options are exercisable following the
vesting for ten years from the grant date. In addition to the foregoing, any
outstanding stock option that was granted to a Director who voluntarily resigns
on or after such Director’s Early Retirement Date (defined below) shall be
exercisable, to the extent it has not expired or terminated, until the earlier
of (1) five years after the termination of the Director’s service and (2) the
expiration date of the stock option. For purposes of the foregoing, Early
Retirement Date means the earlier of the date on which the Director attains age
70 or the date on which the Director has 10 years of continuous service on the
Board.
9. Upon vesting, the restricted stock units are payable to Directors in shares
of common stock unless the Director elects to defer settlement of the restricted
stock units to a future date.
10. Directors are entitled to receive dividend equivalents on the restricted
stock units in the event the Company pays a regular cash dividend on its common
stock.
11. Any Director who becomes a director between annual meetings of stockholders
automatically receives, without further action of the Board, a prorated award
described above for the remaining term in office, effective on the date of the
next meeting of the Board following the appointment of the Director (or upon
becoming a Chairman, as applicable).
General Provisions
12. The amounts to be paid to Directors under the Policy are unfunded
obligations of the Company. The Company is not required to segregate any monies
or other assets from its general funds with respect to these obligations.
Directors do not have any preference or security interest in any assets of the
Company other than as a general unsecured creditor. Directors will be solely
responsible for any tax obligations they incur as a result of the equity and
cash payments received under this Policy.
13. The Board, in its sole discretion, may change and otherwise revise the terms
of the cash compensation granted under this Policy, including, without
limitation, the amount of cash compensation to be paid, on or after the date the
Board or the Committee determines to make any such change or revision.
14. Each equity incentive award granted pursuant to this Policy is evidenced by
an agreement in such form as the Board has authorized.
15. Neither the Policy nor any compensation paid hereunder will confer on any
Director the right to continue to serve as a member of the Board or in any other
capacity. Any and all rights of a Director respecting payments under this Policy
may not be assigned, transferred, pledged or encumbered in any
2

--------------------------------------------------------------------------------

image_21.jpg [image_21.jpg]        
image_11.jpg [image_11.jpg]






manner, other than by will or the laws of descent and distribution, and any
attempt to do so is void. This Plan will remain in effect until it is revised or
terminated by further action of the Board.
3